*289Sherman Washington, a federal prisoner, appeals a district court decision and entry revoking his supervised release and sentencing him to 18 months in prison. This case has been referred to a panel of the court pursuant to Rule 34(j')(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Washington pleaded guilty in December 1989 to conspiracy to distribute and to possess with intent to distribute cocaine and heroin. He was sentenced to 70 months in prison, followed by five years of supervised release. Washington commenced his term of supervised release on December 2, 1994. On July 15, 1997, he admitted testing positive for controlled substances on five occasions and was referred to a halfway house and drug rehabilitation, after which he was reinstated to supervised release by the district court’s order of September 1, 1998.
Washington subsequently admitted four out of five allegations in an amended petition for warrant or show cause order for an offender under supervision. Accordingly, on June 21, 2000, the district court revoked Washington’s supervised release and sentenced him to 18 months in prison with no reimposition of supervised release. The decision and entry was filed on June 28 and entered on June 29, 2000.
Washington’s court-appointed counsel has filed a brief on appeal and also a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After a review of the entire record, counsel was of the opinion that there were no meritorious grounds for appeal, but did present the following issue for review: whether the district court erred by sentencing Washington to an 18 month term of incarceration on his supervised release violations where the U.S. Sentencing Guidelines place the imprisonment range for revocation at 4-10 months. Washington was notified of his right to respond to his attorney’s Anders brief, but no response has been received by this court.
Upon review, we grant counsel’s motion to withdraw because she has filed an acceptable Anders brief that concludes, after a review of the record, that there are no meritorious grounds for relief and raises the only issue she determined to be arguable. We affirm the district court’s decision and entry because Chapter 7 of the Sentencing Guidelines is merely advisory and the record establishes that the district court considered both the guidelines and the statutorily required factors in fashioning its sentence. “This court will affirm a district court’s sentence of imprisonment upon revocation of supervised release if it shows consideration of the relevant statutory factors and is not plainly unreasonable.” United States v. McClellan, 164 F.3d 308, 309 (6th Cir.1999).
Accordingly, counsel’s motion to withdraw is granted. The district court’s decision and entry, entered on June 29, 2000, is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.